NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
                                              


                                                                       ftr$ apfnron was ftted for~ . e::.·

                                                                       •e~
                                                                               ·      .    pen er
                                                                             ~eme Court Clerk


                        IN THE SUPREME COURT OF THE STATE OF WASHINGTON

              STATE OF WASHINGTON,                      )
                                                        )
                                    Respondent,         )     No. 89965-7
                                                        )
              v.                                        )
                                                        )     ENBANC
              MICHAEL SHANE CATES,                      )
                                                        )
                                    Petitioner.         )     Filed:    JUL 0 2 2015
                              ________________)
                        YU, J.-One of the community custody conditions imposed as part of

              Michael Shane Cates' sentence provides that upon release from total confinement,

              he must consent to home visits to monitor his compliance with other community

              custody provisions. Cates argues this condition violates article I, section 7 of the

              Washington Constitution. We affirm the Court of Appeals' holding that his

              challenge is not yet ripe for review.

                                    FACTUAL AND PROCEDURAL HISTORY

                        Following a jury trial, Cates was convicted of two counts of first degree rape

              of a child and two counts of first degree child molestation. He was given a

              standard-range sentence for each conviction, all to run concurrently, resulting in 25
                                            
              State v. Cates, No. 89965-7


              years of total confinement. He was further sentenced to 3 years of community

              custody upon his release and prohibited from contacting the victim.

                      The prosecutor proposed a community custody condition that would have

              prohibited Cates from possessing or maintaining access to a computer without

              explicit authorization from his community corrections officer (CCO). Clerk's

              Papers (CP) at 18; 5 Verbatim Report ofProceedings (Apr. 24, 2012) (VRP) at

              615. The trial court noted "that the computer ce1iainly can be used in terms of

              contacting victims" but was "concern[ ed]" because there was "no evidence to

              support any conclusion" that Cates would do so. 5 VRP at 615. Therefore, instead

              of the prosecutor's recommended condition, the trial court entered a modified

              condition providing, "You must consent to [Department of Corrections] home

              visits to monitor your compliance with supervision. Home visits include access for

              the purposes of visual inspection of all areas of the residence in which you live or

              have exclusive/joint control/access, to also include computers which you have

              access to." CP at 18; see 5 VRP at 615-16. The court orally stated that

                      he will have to allow his ceo to have access to any computer used by
                      him, and if he has found -- if there is any evidence that he is using it
                      for improper purposes contacting children or accessing sexually
                      explicit information or materials that he's already prohibited from,
                      then he will be prohibited from using it. I will indicate that he can use
                      a computer so long as it is subject to a search on request by his ceo,
                      and if there is evidence that he's committing any violation by use of
                      the computer, he will lose this right.




                                                          2
                                          
              State v. Cates, No. 89965-7


              5 VRP at 615. This language was not incorporated into the written judgment and

              sentence, either explicitly or by reference.

                      The Court of Appeals affirmed Cates' convictions and sentence in an

              unpublished opinion. State v. Cates, noted at 179 Wn. App. 1002 (2014). Cates

              sought this court's review only as to the validity of the community custody

              provision requiring him to consent to home visits.

                                                      ISSUE

                      Is Cates' challenge ripe for review on its merits?

                                                    ANALYSIS

                      Several years ago, a unanimous opinion of this court clarified the analysis

              for determining whether a preenforcement challenge to a community custody

              condition is ripe for review on its merits. State v. Sanchez Valencia, 169 Wn.2d

              782, 786-91, 239 P.3d 1059 (2010). It is ripe '""ifthe issues raised are primarily

              legal, do not require further factual development, and the challenged action is

              final."'" !d. at 786 (quoting State v. Bah!, 164 Wn.2d 739, 751, 193 P.3d 678

              (2008) (quoting First United Methodist Church of Seattle v. Hr 'g Exam 'r, 129

              Wn.2d 238, 255-56, 916 P.2d 374 (1996))). Furthermore, "we must consider the

              hardship to the petitioner[] ifwe refused to review [the] challenge on direct

              appeal." !d. at 789. It is undisputed that the community custody condition is a

               final action and Cates' challenge raises primarily legal issues. We thus consider


                                                             3
                                                    
              State v. Cates, No. 89965-7


              only whether further factual development is required and the risk of hardship to

              Cates if we decline to address the merits of his challenge at this time.

                        Cates contends that no further factual development is required because he is

              bringing a facial constitutional challenge: "Did the Court of Appeals err in

              affirming a community custody condition that requires Mr. Cates to 'consent' to

              searches by his CCO, merely upon the CCO's request, without specifying that the

              search must be based on reasonable cause?" Pet. for Review at 1. Cates'

              challenge has no basis in the language of the condition actually imposed. The

              condition as written does not authorize any searches, and whether inspecting

              Cates' residence or computer, the State's authority is limited to that needed "to

              monitor [Cates'] compliance with supervision." 1 CP at 18. Any oral statement by

              the trial court indicating otherwise has no legally binding effect and cannot form

              the basis for a facial challenge. See State v. Friedlund, 182 Wn.2d 388, 394-95,

              341 P.3d 280 (2015); Sanchez Valencia, 169 Wn.2d at 789 (considering a facial

              vagueness challenge to "the condition as written"). Some future misapplication of

              the community custody condition might violate article I, section 7, but that

              "depends on the particular circumstances of the attempted enforcement." Sanchez

               Valencia, 169 Wn.2d at 789. Further factual development is therefore needed-the


               1
                A CCO "may require an offender to submit to a search" but only "[i]f there is reasonable cause
               to believe that an offender has violated a condition or requirement of the sentence." RCW
               9.94A.631(1). That is a statutory provision distinct from the community custody condition here.


                                                              4
                                                  
              State v. Cates, No. 89965-7


              State must attempt to enforce the condition by requesting and conducting a home

              visit after Cates is released from total confinement.

                       Moreover, unlike the conditions considered in Sanchez Valencia, Bahl, and

              United States v. Loy, 237 F.3d 251, 253 (3d Cir. 2001), the risk ofhardship here is

              insufficient to justify review of Cates' challenge before it is factually developed.

              In those cases, the conditions at issue prohibited possession of crime-related items

              and "immediately restrict[ ed] the petitioners' conduct upon their release from

              prison." Sanchez Valencia, 169 Wn.2d at 791. Compliance with those conditions

              required the petitioners to immediately dispose of such items upon their release

              and to refrain from obtaining new ones. Compliance here does not require Cates to

              do, or refrain from doing, anything upon his release until the State requests and

              conducts a home visit. Cates will not "suffer significant risk of hardship" if we

              decline to review the merits at this time. Id. at 790 (citing State v. Massey, 81 Wn.

              App. 198, 200,913 P.2d 424 (1996)). 2

                                                    CONCLUSION

                       Under the guidelines set forth in Sanchez Valencia, we affirm the Court of

              Appeals' holding that Cates' preenforcement challenge is not yet ripe. Further



              2
               Massey incorrectly stated that a defendant challenging a community custody condition must
              suffer actual harm before his or her claim is ripe. Jafar v. Webb, 177 Wn.2d 520, 525, 303 P.3d
              1042 (2013). Nevertheless, Massey "properly determined" that the defendant's challenge (which
              was similar to the one Cates raises here) was not ripe. Sanchez Valencia, 169 Wn.2d at 790.


                                                             5
                                        
              State v. Cates, No. 89965-7


              factual development is needed, and Cates does not face a significant risk of

              hardship by our declining to review the merits in the absence of developed facts.




                                                        6
                          
          State v. Cates, No. 89965-7




              WE CONCUR:




                                                7
                                                 
          State v. Cates, No. 89965-7
          Fairhurst, J. (dissenting)




                                                  No. 89965-7

                   FAIRHURST, J. (dissenting)-! dissent because Michael Shane Cates' facial

          challenge to his community custody provision is ripe for review and because the

          computer inspection component of the community custody condition authorizing

          unrestricted access to Cates' personal computer by his community corrections

          officer (CCO) violates article I, section 7 ofthe Washington Constitution. 1

                   Following his convictions for two counts of first degree rape and two counts

          of first degree child molestation, the court imposed a community custody condition

          that requires, "You must consent to DOC [(Department of Corrections)] home visits

          to monitor your compliance with supervision. Home visits include access for the

          purposes of visual inspection of all areas of the residence in which you live or have

          exclusive/joint control/access, to also include computers which you have access to."

          Clerk's Papers (CP) at 18. The court explained that

                   [Cates] will have to allow his CCO to have access to any computer used
                   by him, and ... if there is any evidence that he is using it for improper
                   purposes contacting children or accessing sexually explicit information
                   or materials that he's already prohibited from, then he will be prohibited
                   from using it. I will indicate that he can use a computer so long as it is
                   subject to a search on request by his CCO, and if there is evidence that

                   1
                   I would hold that the community custody condition permitting Cates' CCO to conduct
          home visits and visual inspection of Cates' residence does not constitute prohibited governmental
          intrusion into his private affairs under article I, section 7.
                                                          1
                                                        
          State v. Cates, No. 89965-7
          Fairhurst, J. (dissenting)



                      he's committing any violation by use of the computer, he will lose this
                      right.

          5 Verbatim Record ofProceedings (Apr. 24, 2012) (VRP) at 615.

                      On appeal, Cates argued that the community custody condition violated article

          I, section 7 and the Fourth Amendment to the United States Constitution because it

          permitted Cates' CCO to conduct a search without reasonable cause in violation of

          RCW 9.94A.631. 2 Cates also challenged the condition's computer inspection

          component3 on statutory grounds, arguing that the component violated RCW

          9.94A.703 4 because it was a noncrime related prohibition. Additionally, Cates

          argued that the computer inspection component was unconstitutionally overbroad

          under the First Amendment because it chilled his right to use a computer to store his

          '"records, reflections, and conversations."' Appellant's Opening Br. at 28 (quoting

          State v. Nordlund, 113 Wn. App. 171, 181-82, 53 P.3d 520 (2002)).

                      The Court of Appeals declined to address Cates' challenge to the community

              custody condition because it found that Cates' challenge was not ripe for review




                      2
                       Former RCW 9.94A.195 (1984) was recodified as RCW 9.94A.631 in 2001 and provided,
              in relevant part, that "[i]f there is reasonable cause to believe that an offender has violated a
              condition or requirement of the sentence, an offender may be required to submit to a search and
              seizure of the offender's person, residence, automobile, or other personal property."
                      3
                        I use the phrase "computer inspection component" to refer to the language "to also include
              computers which you have access to" in the community custody condition. CP at 18.
                      4RCW 9.94A.703(3) provides, in relevant part, that "[a]s part of any term of community

              custody, the court may order an offender to ... (f) [c]omply with any crime-related prohibitions."
                                                               2
                                                       
          State v. Cates, No. 89965-7
          Fairhurst, J. (dissenting)



          unless and until the State subjected Cates to an improper search. State v. Cates,

          noted at 179 Wn. App. 1002, 2014 WL 231550, at *5. Cates appealed, asserting the

          community custody condition is unconstitutionally vague on its face. 5

                      The majority's holding, affirming the Court of Appeals, that the condition will

          not be ripe until the State attempts to enforce the condition by conducting a home

          visit deviates from our precedent regarding preenforcement challenges to

          community custody provisions.

          The community custody condition is ripe for review

                      To determine whether a preenforcement challenge to a community custody

          condition is ripe for review, we must find that '"the issues raised are primarily legal,

          do not require further factual development, and the challenged action is final."' State

          v. Sanchez Valencia, 169 Wn.2d 782, 786,239 P.3d 1059 (2010) (internal quotation

          marks omitted) (quoting State v. Bahl, 164 Wn.2d 739, 751, 193 P.3d 678 (2008)). 6

              As part of the ripeness analysis we also consider '"the hardship to the parties of

              withholding court consideration."' !d. (internal quotation marks omitted) (quoting

              Bahl, 164 Wn.2d at 751).



                      5
                       "[Cates] is challenging the constitutionality of the condition of community custody that
              requires him to 'consent' to random, suspicionless searches or face arrest and jail." Suppl. Br. of
              Pet'r at 16. Cates is not challenging the constitutionality or legality of a particular search. !d.
                      6
                       Sanchez Valencia provides the appropriate test for determining whether a preenforcement
              challenge to a community custody provision is ripe for review.
                                                              3
                                          
          State v. Cates, No. 89965-7
          Fairhurst, J. (dissenting)



                      In Sanchez Valencia, we found the defendants' preenforcement challenge to

          their community custody conditions ripe for review. Id. at 786-91. We reasoned

          that their challenge did not require further factual development because the question

          presented was "not fact dependent; either the condition as written provides

          constitutional notice and protection against arbitrary enforcement or it does not." I d.

          at 789.

                      The Court of Appeals, relying on State v. Massey, 81 Wn. App. 198,200, 913

          P.2d 424 (1996), stated that "[t]he unconstitutionality of a community custody

          condition is not ripe for review unless the person is harmfully affected by the part of

          the condition alleged to be unconstitutional." Cates, 2014 WL 231550, at *5. In

          Jafar v. Webb, 177 Wn.2d 520, 525, 303 P.3d 1042 (2013), we specifically rejected

          the Massey "harmful effect" requirement, finding instead that "[c ]urrent hardship is

          not a strict requirement for ripeness." I d. at 525 (emphasis added).

                      The Massey court appears to have conflated the justiciability requirements of

          ripeness and standing. "In essence the question of standing is whether the litigant is

              entitled to have the court decide the merits of the dispute or of particular issues."

              Warth v. Seldin, 422 U.S. 490, 498, 95 S. Ct. 2197, 45 L. Ed. 2d 343 (1975). In

              contrast, ripeness seeks to prevent courts from resolving "possible, dormant,

              hypothetical, speculative, or moot disagreement[s]," or entertaining disputes that are


                                                        4
                                           
          State v. Cates, No. 89965-7
          Fairhurst, J. (dissenting)



          merely "potential, theoretical, abstract or academic," by ensurmg that the

          controversy has sufficiently developed to become suitable for judicial determination;

          "otherwise the court steps into the prohibited area of advisory opinions." Diversified

          Indus. Dev. Corp. v. Ripley, 82 Wn.2d 811, 815, 514 P.2d 137 (1973).

                      We have repeatedly held that "[a] litigant does not have standing to challenge

          a statute on constitutional grounds unless the litigant is harmed by the particular

          feature of the statute which is claimed to be unconstitutional." Kadoranian v.

          Bellingham Police Dep't, 119 Wn.2d 178, 191, 829 P.2d 1061 (1992) (emphasis

          added); see also, e.g., Bitts, Inc. v. City ofSeattle, 86 Wn.2d 395,397, 544 P.2d 1242

          ( 197 6) ("One who is not adversely affected by a provision of a statute or ordinance

          has no standing to challenge the validity."); State v. McCarter, 91 Wn.2d 249, 253,

              588 P.2d 745 (1978) (finding that "petitioner lacked standing to attack the

              constitutionality ofthe statute" because "[o]ne cannot urge the invalidity of a statute

              unless harmed by the particular feature which is challenged"), overruled on other

              grounds by In re Det. of McLaughlin, 100 Wn.2d 832, 676 P.2d 444 (1984). The

              State has not challenged Cates' standing to raise his claims, and we have stated

              unequivocally that "a criminal defendant always has standing to challenge his or her

              sentence on grounds of illegality." Bah!, 164 Wn.2d at 750 (emphasis added).




                                                         5
                                           
          State v. Cates, No. 89965-7
          Fairhurst, J. (dissenting)



                      I find that the Court of Appeals misplaced its reliance on Massey to resolve

          the ripeness inquiry. The majority agrees that Massey incorrectly found that a

          defendant challenging a community custody condition must suffer actual harm

          before his or her claim is ripe. Majority at 5 n.l. However, the majority relies on the

          court's reasoning in Massey to find that Cates' claim is not ripe and states that

          Massey was ultimately decided correctly. See majority at 5. I find it important to

          reject the language and test used in Massey and to proceed under the proper Sanchez

          Valencia ripeness test.

          Cates ' challenge does not require further factual development

                      The State concedes and the majority agrees that Cates' challenge is primarily

          legal and that the challenged action is final. However, the State argues and the

          majority holds that Cates' claims will not ripen until the State takes additional action

              because reasonable cause is a legal conclusion that depends on the specific factual

              circumstances of a search and because Cates has not yet been subject to a search, his

              claims therefore require further factual development. Majority at 4. I disagree.

                      Cates' challenge does not require further factual development. Cates has not

              challenged the legality of a particular search; rather, Cates contends that his

              community custody computer condition, as written, violates distinct constitutional

              provisions. The community custody condition requires Cates to consent to DOC's


                                                         6
                                             
          State v. Cates, No. 89965-7
          Fairhurst, J. (dissenting)



          inspection of his computer. Cates asserts that the community custody condition is

          unconstitutionally vague. In contrast to the majority's assertion that Cates' challenge

          rests on some future misapplication of the condition, whether the condition is valid

          or violates the constitution is purely a question of law. The State need not conduct

          an allegedly illegal search for us to determine whether the community custody

          condition itself violates the constitutional provisions on which Cates relies. Such

          factual development would be irrelevant to the legal question.

                      I also find that the condition imposes a hardship on Cates that counsels in

          favor of our review. In Bahl, we found Bahl's preenforcement challenge to his

          community custody condition ripe for review. 164 Wn.2d at 747-52. There, the State

          argued that the conditions imposed no immediate hardship on Bahl because Bahl

          was still in prison and the conditions did not yet apply to him. !d. at 7 51. We rejected

          that argument. We noted that the conditions would immediately restrict Bahl upon

              his release and that nothing could change before Bahl' s release that would affect our

              analysis ofthe legal question presented. Id. at 751-52.

                      In Bahl, we cited with approval the Third Circuit's reasoning in United States

              v. Loy, 237 F.3d 251,257 (3d Cir. 2001), that "the fact that a party may be forced to

              alter his behavior so as to avoid penalties under a potentially illegal regulation is, in

              itself, a hardship." The Loy court reasoned that a criminal defendant need not


                                                         7
                                                   
          State v. Cates, No. 89965-7
          Fairhurst, J. (dissenting)



          "'expose himself to actual arrest or prosecution to be entitled to challenge a statute

          that he claims deters the exercise of his constitutional rights."' !d. (quoting Steffel

          v. Thompson, 415 U.S. 452, 459, 94 S. Ct. 1209, 39 L. Ed. 2d 505 (1974)).

                      The majority asserts that Cates' community custody condition is different

          from the conditions imposed on the defendants in Bah!, Sanchez Valencia, and Loy.

          In those cases, compliance with the conditions required the petitioners to

          immediately remove certain items from their residence. See Bah!, 164 Wn.2d at 743;

          Sanchez Valencia, 169 Wn.2d at 785; Loy, 237 F.3d at 253, 255. The condition here

          requires Cates to consent to DOC inspecting his computer.                     According to the

          majority, because Cates' condition does not immediately require him to do

              something or to refrain from doing something, it does not impose a significant

              hardship. Majority at 5.

                      However, the Bah! reasoning applies here. According to the community

              custody condition, Cates must consent to visual inspections of his computer by a

              CC0. 7 The community custody condition will immediately constrain Cates the

              moment he is released; the fact that he may be forced to alter his behavior to avoid


                      7
                      The Court of Appeals has noted that the personal computer is a '"modern day repository
              of a man's records, reflections, and conversations."' Nordlund, 113 Wn. App. at 181-82 (quoting
              court record at 200). Because the computer contains such personal and private information, the
              court in Nordlund noted that the search of a computer implicates both the First and Fourth
              Amendments.Jd. at 182.

                                                            8
                                            
          State v. Cates, No. 89965-7
          Fairhurst, J. (dissenting)



          violating that condition itself indicates a hardship. Even if the hardship imposed by

          Cates' condition is not as significant as those in Bahl, Sanchez Valencia, and Loy,

          this does not mean that we must decline review of the community custody computer

          condition. The hardship imposed by withholding consideration must be considered.

          See Sanchez Valencia, 169 Wn.2d at 786.

                      The majority asserts that Cates' challenge has "no basis in the language of the

          condition actually imposed" because the community custody condition, as written,

          does not authorize a search. Majority at 4. The majority opines that the State's

          authority to inspect Cates' computer is limited to that needed "'to monitor [Cates']

          compliance with supervision."' I d. (alteration in original) (quoting CP at 18).

          However, as written, the terms of the condition allow for a search without reasonable

              cause. The condition allows the CCO to have access to Cates' computer for visual

              inspection to monitor Cates' compliance with supervision. Given the amount of

              personal and private information that can be stored on a computer and the ambiguity

              regarding what constitutes "access" for visual inspection of a computer, the

              condition may allow unconstitutional searches. Because I find Cates' challenge ripe

              for review, I would proceed to the merits of Cates' claim.




                                                          9
                                         
          State v. Cates, No. 89965-7
          Fairhurst, J. (dissenting)



          The computer inspection component of the community custody condition is
          unconstitutional

                      The Washington Constitution protects against illegal searches in article I,

          section 7, which provides that "[n]o person shall be disturbed in his private affairs,

          or his home invaded, without authority of law." Our court recognizes that the

          protections in article I, section 7 are "grounded in a broad right to privacy and the

          need for legal authorization in order to disturb that right," State v. Chacon Arreola,

              176 Wn.2d 284, 291, 290 P.3d 983 (2012), and that "a person's home is a highly

          private place," State v. Young, 123 Wn.2d 173, 185, 867 P.2d 593 (1994).

                      In this context, where Cates facially challenges his community custody

          condition, rather than the propriety of a specific governmental action, we must

              determine whether the condition facially authorizes an impermissible search.

              Whether or not a governmental action constitutes an impermissible search requires

              a two-part analysis. First, we ask whether the government has disturbed one's private

              affairs; second, if, and only if, there has been such a disturbance, we ask whether

              that disturbance was authorized by law. State v. Puapuaga, 164 Wn.2d 515, 522,

              192 P.3d 360 (2008).

                      The private affairs inquiry protects only those pnvacy interests that

              Washington citizens have held, and should be entitled to hold, safe from

              governmental trespass absent a warrant. Id. We do not consider the subjective

                                                        10
                                       
          State v. Cates, No. 89965-7
          Fairhurst, J. (dissenting)



          privacy expectations of the individual in question because such expectations do not

          illuminate those privacy interests that the citizens of this state have held or should

          be entitled to hold. !d. Instead, we examine the historical treatment of the asserted

          interest, analogous case law, and statutes and laws supporting the claimed interest.

          State v. Athan, 160 Wn.2d 354, 366, 158 P.3d 27 (2007).

                     At oral argument, the State asserted that the computer inspection component

          permitted a CCO literally only to visually inspect Cates' computer. Wash. Supreme

          Court oral argument, State v. Cates, No. 89965-7 (Sept. 30, 2014), at 19:50 to 25:20,

          audio recording by TVW, Washington State's Public Affairs Network, available at

          http://www.tvw/org. The State argued that a CCO could look at the computer,

          perceive whatever content may be displayed on the monitor, and observe any notes

          that may be near or attached to the computer. Id. The State did not argue that the

              component permitted a ceo to actively inspect the digital contents and files stored

              on the computer.

                     I disagree with the State's characterization. The trial court clarified the

              meaning of the computer inspection component by saying that it gave Cates' CCO

              "access to any computer used by [Cates], and ... that [Cates] can use a computer so

              long as it is subject to a search on request by his CCO." 5 VRP at 615 (emphasis

              added). The court explained that the search was meant to allow the CCO to look for


                                                      11
                                            
          State v. Cates, No. 89965-7
          Fairhurst, J. (dissenting)



          evidence to determine whether Cates was using the computer to contact children or

          access sexually explicit materials. !d.

                      The court's comments clearly indicate that it intended the computer inspection

          component to permit Cates' CCO to search Cates' computer. I am not persuaded

          that a search of a computer means merely beholding its presence; rather, a search of

          a computer means scrutinizing the digital contents stored on the computer.

          Similarly, in this context "access" means "freedom or ability to obtain or make use

          of." WEBSTER'S THIRD NEW INTERNATIONAL DICTIONARY 11 (2002). One does not

          make use of a computer by simply eyeing the physical frame. One most naturally

          makes use of a computer by examining its digital contents.

                      I also find the State's characterization unavailing because we would render

          the computer inspection component superfluous if we imbued it with the meaning

          assigned by the State. The inspection that it purports to permit would already be

          permitted by the home visit component pursuant to the plain view doctrine. I

          therefore find that the computer inspection component facially authorizes Cates'

              CCO to inspect the contents of Cates' computer.

                      I must now determine whether that inspection constitutes a disturbance of

              Cates' private affairs. In State v. Miles, 160 Wn.2d 236, 156 P.3d 864 (2007), we

              held that a citizen's bank records fall under the private affairs umbrella due, in part,


                                                         12
                                        
          State v. Cates, No. 89965-7
          Fairhurst, J. (dissenting)



          to the type of information they may contain. We considered that "[p]rivate bank

          records may disclose what the citizen buys, how often, and from whom. They can

          disclose what political, recreational, and religious organizations a citizen supports.

          They potentially disclose where the citizen travels, their affiliations, reading

          materials, television viewing habits, financial condition, and more." !d. at 246-47.

                     Similarly, in State v. Hinton, we found that the contents of a person's text

          messages constitute private affairs. 179 Wn.2d 862, 869-70, 319 P.3d 9 (2014). We

          reasoned that text messages expose "'a wealth of detail about [a person's] familial,

          political, professional, religious, and sexual associations.' Text messages can

          encompass the same intimate subjects as phone calls, sealed letters, and other

          traditional forms of communication that have historically been strongly protected

          under Washington law." !d. (alteration in original) (citation omitted) (quoting United

          States v. Jones, _U.S. _ , 132 S. Ct. 945, 955, 181 L. Ed. 2d 911 (2012)

              (Sotomayor, J., concurring)).

                     A computer raises, to an even greater degree, the same concerns that we

              considered in Miles and Hinton. Not only does a computer contain the same type of

              information that a bank record may reveal, but in our increasingly paperless world a

              computer likely contains an individual's actual bank records. A computer may also

              contain a person's e-mail correspondence, which implicate the same intimate


                                                       13
                                            
          State v. Cates, No. 89965-7
          Fairhurst, J. (dissenting)



          subjects encompassed by one's text messages-and probably more. It is not a stretch

          to say that as "'the modern day repository of a man's records, reflections, and

          conversations,"' Nordlund, 113 Wn. App at 181-82 (internal quotation marks

          omitted) (quoting court record at 200), the contents of a computer expose "a 'wealth

          of detail about [a person's] familial, political, professional, religious, and sexual

          associations,"' Hinton, 179 Wn.2d at 869 (alteration in original) (quoting Jones, 132

          S. Ct. at 955).

                      The computer inspection component in Cates' community custody condition

          protects none of this information. On its face, the computer inspection component

          does not limit the scope of the inspection. Instead, it purports to authorize unfettered

          access to all of the contents on Cates' computer. While some of the information on

          Cates' computer may be relevant to his compliance with his community custody

          conditions, much of it is not. The computer inspection component does nothing to

          protect this unrelated information.

                      I realize that one's home, in general, may enjoy greater privacy protection

              than even one's personal property and that an offender on community custody enjoys

              substantially reduced privacy interests in both. However, it is not correct that such

              an offender enjoys no privacy protections at all.         Cates' community custody

              condition does not violate his private affairs by authorizing a visual inspection of his


                                                        14
                                          
          State v. Cates, No. 89965-7
          Fairhurst, J. (dissenting)



          home because the condition appropriately limits the scope of that inspection only to

          the extent necessary to monitor his compliance with the terms of his sentence. In

          contrast, the computer inspection component attempts to allow Cates' CCO access

          not only to information that may help monitor Cates' compliance with the terms of

          his sentence, but also to highly private information entirely unrelated to Cates' term

          of community custody.           I therefore would find that the computer inspection

          component facially authorizes an intrusion into Cates' private affairs.

                      I also would find that this intrusion is not authorized by law. Normally, the

          State may obtain authority of law from a valid search warrant. Hinton, 179 Wn.2d

      · at 868. A Washington court's authority to issue a search warrant must derive from

          specific statutory authorizations or court rules. City of Seattle v. McCready, 123

          Wn.2d 260, 274, 868 P.2d 134 (1994). Statutory authorization means a statute that

          authorizes a court to issue a warrant-a statute may not simply dispense with the

          warrant requirement. State v. Ladson, 138 Wn.2d 343,352 n.3, 979 P.2d 833 (1999).

              In the absence of a warrant, the State must show that the intrusion "falls within one

              of the jealously guarded and carefully drawn exceptions to the warrant requirement."

              Hinton, 179 Wn.2d at 869.

                      The trial court did not have statutory authority to impose the computer

              inspection component on Cates. As we have stated, under the statutory scheme a


                                                        15
                                                           
          State v. Cates, No. 89965-7
          Fairhurst, J. (dissenting)



          court may impose community custody conditions that in other circumstances might

          qualify as a search-without any cause requirement-so long as the court limits

          those procedures to the extent necessary to monitor the offender's compliance with

          the terms of his sentence. But a court may not require an offender to accept an

          unrestricted incursion into his private affairs, entirely divorced from the legitimate

          demands of the community custody process, as the trial court did here. I can find no

          statute authorizing a warrantless search of an offender on community custody

          without restriction. A warrantless search of such an offender is permissible only if

          the offender's       ceo can at least show reasonable cause to believe the offender has
          violated his community custody conditions.

                      The computer inspection component plainly permits a search of Cates'

          computer without the reasonable cause required by RCW 9 .94A.631. The condition

              states that the computer inspections shall be included in the visual inspections

          permitted during the CCO's home visits. 8 The computer inspections necessarily

              constitute a search.       By including the computer inspection component-which

              necessarily requires at least reasonable cause-within an otherwise appropriate

              monitoring condition, the condition facially authorizes a search of Cates' computer



                      8
                       As noted, I agree the horne visits do not violate article I, section 7 because they qualify as
              an appropriate monitoring condition, which means that a CCO does not need any degree of cause
              to carry them out.
                                                                16
                                         
          State v. Cates, No. 89965-7
          Fairhurst, J. (dissenting)



          without any requisite suspicion that Cates has violated the terms of his community

          custody. I find support for my reading of the condition in the statement from the

          trial court that the component permits Cates to use a computer "so long as it is subject

          to a search on request by his CCO." 5 VRP at 615 (emphasis added). The court's

          statement does not indicate that it envisioned any degree of cause being necessary

          for that search. The trial court may not authorize an otherwise baseless search of an

          offender's private affairs.

                      While the computer community custody condition purports to provide Cates'

          consent, this language does not establish consent in a constitutional sense. State v.

          Thompson, 151 Wn.2d 793, 803, 92 P.3d 228 (2004). One gives consent to a search

          when (1) that person gives such consent voluntarily, (2) that person has authority to

              grant such consent, and (3) the search does not exceed the scope of the consent. ld.

              We require consent to be both meaningful and informed. State v. Schultz, 170 Wn.2d

              746, 754, 248 P.3d 484 (2011).

                      Cates' consent, if any, could arise only from the fact that he signed his

          judgment and sentence. But I do not find this consent meaningful. Cates must

              consent to the search of his computer or face the possibility of having his community

              custody revoked and being returned to prison. And this consent was imposed on




                                                       17
                                          
          State v. Cates, No. 89965-7
          Fairhurst, J. (dissenting)



          Cates by the trial court as a condition of his community custody-such consent is

          not voluntary.

                      Because the computer inspection component in Cates' community custody

          condition purports to allow an intrusion into Cates' private affairs without authority

          of law, I would hold that the computer inspection component facially violates the

          protections in article I, section 7.         I would invalidate the computer inspection

          component on that basis.

                      Cates' challenge to the computer inspection of his community custody

          provision is ripe for this court's consideration. We need not require Cates to suffer

          the potential consequences of the condition to challenge its constitutional validity.

          The State concedes that the issues are primarily legal and that the challenged action

          is final. Cates' challenge satisfies the third requirement of ripeness because it does

          not require further factual development. Ripeness does not require a current

          hardship, and nothing will change prior to Cates' release that will alter the analysis

              of whether the community custody condition, on its face, allows unconstitutional

              searches. Therefore, I would reverse the Court of Appeals, reach the merits of Cates'

              challenge, and hold that the computer inspection component of the community

              custody condition is unconstitutional.




                                                         18
                           
          State v. Cates, No. 89965-7
          Fairhurst, J. (dissenting)




                                               19